DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 12/11/2020.
 	Claims 21, 22, 26, 27, 29-35, 38, 39 and 41-49 are pending. 
	The instant application claims priority to U.S. application 14/879,573 filed 10/9/2015, now abandoned, which claims the benefit of U.S. Provisional Application No. 62/062,274, filed on October 10, 2014 and U.S. Provisional Application No. 62/218,934, filed on September 15, 2015. A review of the prior documents reveals that support for several limitations are not found until the U.S. application 14/879,537 filed 10/9/2015 and therefore this is the effective filing date of the claims. Specifically, the limitations that the target is a metastasized cancer wherein the TLR9 sensitizes the tumor microenvironment for an ID01 inhibitor are not found in the provisional applications. 

Response to arguments
Applicants have argued that figures 6 and 7 as well as ¶ 0014, 0015, 0049, 0050 and 0069 detail the support provided by U.S. Provisional Application No. 62/218,934, filed on September 15, 2015. It is not clear that support for all components of the claim are taught. Figure 6 and 7 which include paragraphs 14 and 15 teach only IMO-2125 (the TLR9 agonist) and one immune checkpoint inhibitor. This is supported by ¶0049 and 0050.

    PNG
    media_image1.png
    395
    856
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    243
    865
    media_image2.png
    Greyscale

	There is no indication of use of an IDO1 inhibitor AND a checkpoint inhibitor with
The IMO-2125. The claim requires that it must have an IDO1 inhibitor and a checkpoint inhibitor but the provisional disclosure only that it can comprise both. 



    PNG
    media_image3.png
    825
    814
    media_image3.png
    Greyscale

	If applicants can demonstrate where teachings are of both inhibitors of IDO-1 and an immune check point inhibitor, this will suffice to demonstrate support in the prior documents. 

Information Disclosure Statement
An information disclosure statement filed 12/11/2020 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendments
Applicant’s arguments are convincing in overcoming the objections to the lack of sequence compliance. 

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 8, a more direct recitation is accomplished by reciting that the TLR9 agonist sensitizes the tumor microenvironments –to combination therapy comprising an inhibitor of IDO1 and one or more additional immune checkpoint inhibitors--. As well, while this phrasing indicates that the subject with the local and distant tumor are administered the combination therapy grammatically this is missing from line 11. This can be corrected by reciting in line 11, --administering to the subject-.
Claim 34 has been corrected but claim 45 which was previously the same as claim 34 has not been similarly corrected. In both cases, it seems the amendment should recite –an immune checkpoint therapy with at least one of the checkpoint inhibitors--. 
In claim 35, there are two sets of “effective amounts of TLR9 agonist”. This can be indicated by reciting in the second occurrence –an additional effective amount of the TLR9 agonist--. And thereafter referring to this as –the additional effective amount of the TLR9 agonist--. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 26, 27, 29-35, 38, 39 and 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 26, 27, 29-35, 38, 39 and 41-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al (US 20120309691; see entire document) in view of Kandimalla et al (US 20110311518; see entire document) and Francois et al (US 20170246298; see entire document) or Eisenbach-Schwartz et al (US WO 2015136541 see entire document). 
	Zhou et al teach methods of treating cancer wherein TLR9 agonists are used to “prime” the tumor response (see figure 1) by intratumoral administration (see e.g. ¶0008 and 0071). The direct injection into the tumor let to significantly reduced tumor growth.  At this point, the target is both local and distal sites of the patient’s cancer (see e.g. ¶0008 and figure 1). This method is performed by addition of CpG oligonucleotides that act as the TLR9 agonists. This activates the CD8T cells wherein additional components are used that direct the tumoricity activity of the CD8 T cells (see e.g. ¶0009). TLR9 agonists are used to enhance antitumor. Further enhancement is used by using antagonistic antibodies for one or more negative stimulatory antibodies (see e.g. ¶0038) which include CTLA4 and B7. 
Francois teaches that cancers that have become resistant to cancer benefit from combinatorial therapy. Francois teaches combinatorial therapy that includes multiple checkpoint inhibitors and an immunostimulatory agent (see e.g. ¶0009). The checkpoint inhibitors include IDO inhibitors as well as inhibitors of i.e. TIM3, CTLA4, LAG3 (see e.gt. ¶0165 and 0168). 
Similarly, Eisenbach-Schwartz et al teach combination therapy that includes antibodies that regulate checkpoints such as CTLA, PD-L1 and LAG-3 in combination with a TLR9 agonists and a small molecule inhibitors such as INCB024630 (see e.g. page 17). The combination is designed to take a multi approach to improve immunotherapy. 
Kandimalla et al teaches that known TLR9 agonists wherein X is a glycerol linker. These agonists are anti-cancer (see e.g. ¶0007). The agonist can be administered intratumorally (see e.g. ¶0074). 

    PNG
    media_image4.png
    47
    433
    media_image4.png
    Greyscale


	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the specific TLr9 agonist as taught by Kandimalla et al in the methods of Zhou et al which primes the patient with TLr9 agonists in order to treat metastatic tumors as well as the local tumor and furthermore to use an additional set of combinatorial therapies that include TLR9 agonists, checkpoint inhibitors and inhibitors of IDO1. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Zhou et al teach use of therapies to treat metastatic cancer wherein the treatment relies on priming by TLR9 and use of combinatorial therapies, 2) Francois and Eisenbach-Schwartz et al teach use of checkpoint inhibitors, IDO1 inhibitors and TLR9 agonists to treat cancer and 3) Kandimalla et al teach that TLR9 agonist meeting the claimed sequence is well known in the art. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat metastatic cancer by attacking multiple arms of the tumor response wherein TLR9 primes the tumor.
Zhou et al teach a number of cancers are treated that are sarcomas and carcinomas (see e.g. ¶0055). 
Francois teaches use of INCBO24360, a small molecule inhibitor comprising 1-methyl-D-tryptophan (see e.g. ¶ 0165). The cancers include sarcoma, carcinoma and melanoma (see e.g. ¶0028). The checkpoint inhibitors include i.e. ipilimumab or monoclonal antibodies (see e.g. ¶0031 or 0037). Modes of administration include intratumoral, parenteral or oral (see e.g. ¶0378, 0380 and 0388). The patient was unresponsive prior to combinatorial treatment (see e.g. ¶0101). 

Response to Arguments
Applicants argue that none of the references teaches, suggests, or discloses that intratumoral administration of a TLR9 agonist into a local tumor of a patient suffering from metastasized cancer sensitizes a tumor microenvironment for combination therapy with an inhibitor of IDOl and one or more additional checkpoint inhibitors. 
Zhou et al teach methods of treating cancer in a patient which is a metastasized tumor with a local and distal tumor wherein the agent is introduced intratumorally. 

    PNG
    media_image5.png
    418
    648
    media_image5.png
    Greyscale

[0041] Intratumoral injection of immune activators such as TLR9 agonist CpG can enhance the efficacy of CD8(+) killing in a mouse model of melanoma.

Zhou et al teach use of a TLR9 agonist in combination therapy with immune checkpoint inhibitors. 
 [0009] Antitumor reagents have been developed that target immune-costimulatory pathways. Antagonist antibodies against CTLA4 have shown initial promise in treatment of human renal cell carcinoma. Agonist antibody to OX40 has shown a significant increase in survival in tumor-bearing mice. Such reagents may be rationally combined with TLR9 agonists in cancer therapy.

However, Zhou does not teach use of the recited TLr9 agonist (IMO-2125). And, Zhou does not explicitly state that the administration of TLR9 sensitizes the tumor microenvironment. However, this is an inherent property of the administration. 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
        
So, the only thing missing is explicit discussion of SEQ ID NO:4 as the TLR9 agonist and use of an IDO inhibitor. 
	But, Kandimalla et al teach the construct that is SEQ ID NO:4 and Francois and teach use of checkpoint inhibitors that include checkpoint inhibitors in combination with IDO inhibitors to treat cancer. 
[0168] In some embodiments a first agent inhibits the PD1 pathway and a second agent comprises a TIM3 inhibitor, BTLA pathway inhibitor, KIR inhibitor, LAG3 inhibitor, or adenosine pathway inhibitor. In some embodiments a first agent inhibits the CTLA4 pathway and a second agent comprises a TIM3 inhibitor, BTLA pathway inhibitor, KIR inhibitor, LAG3 inhibitor, or adenosine pathway inhibitor. In some embodiments a first agent comprises an inhibitor of the PD1 pathway, CTLA4 pathway or comprises a TIM3 inhibitor, BTLA pathway inhibitor, KIR inhibitor, LAG3 inhibitor, or adenosine pathway inhibitor, and a second agent comprises an IDO inhibitor.

	
Eisenbach-Schwartz et al teach use of agents including combinations of antibodies that are checkpoint inhibitors with TLR9 combined with a small molecule inhibitor that includes an IDO inhibitor. 

    PNG
    media_image6.png
    398
    725
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    582
    814
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    73
    560
    media_image8.png
    Greyscale

	So Zhou proposes broadly using TLR9 agonists in combination with checkpoint inhibitors wherein the art is explicit such combination therapy includes IDO inhibitors with i.e. anti CTLA4, or anti-PD-1 and TLr9 agonists. It is unclear what part of this combination applicants think is missing from the art.
Applicants argue that François is not prior to the effective filing date of the instant application. This requires proper establishment that the prior provisional 62/218,934 teaches the full breadth of the instant claims. In that absence, Francois is prior art. But, in that absence Eisenbach-Schwartz et al teach use of agents including combinations of antibodies that are checkpoint inhibitors with TLR9 combined with a small molecule inhibitor that includes an IDO inhibitor. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633